DETAILED ACTION
This office action is responsive to the amendment filed 8/30/2022.  The application contains claims 1, 4, 6-10, 12-14, 17-18, and 20-27, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-9, 12-14, 17, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2020/0112526 A1, hereinafter Moon] in view of Son et al. [US 2021/0117951 A1, hereinafter Son].
With regard to Claim 1,
	Moon teach a device for identifying and executing actions from chat user interfaces, the device comprising:
a processor (Fig. 1, 104);and 
a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to ([0018]):
determine an intention to execute an action, from information in a chat conversation between a client device and an entity in a chat user interface (Fig. 2B, 204, 208, [0041], [0051], [0065], “FIG. 2B, executed payment application 108 may process the input, and may present message 208 within a corresponding portion of fillable text box 204”);
subsequent to authentication, access at least one element of client information required to execute the action, the at least one element of client information being accessible by the device using authenticated access to a database of client information ([0021], [0057]-[0058], “Based on the provided login and authentication credentials, executed payment application 108 may perform operations that authenticate an identity of user 101 based on copies of locally stored login and authentication credentials (e.g., as maintained within corresponding portions of device data 112 and application data 114) or based on data exchanged with one or more network-connected computing systems, such as transaction system 130”, “in response to a successful authentication of the identity of user 101, executed payment application 108 may perform operations”);
display, via the client device, a plurality of fields required to execute the action, the plurality of fields comprising at least one pre-populated field, the plurality of fields being displayed, in one or the other of the chat user interface or an interface of an application for executing the action, based on parameters associated with the client device chat user (Fig. 3D, Fig. 4B, [0109], “FIG. 3D, and when presented within chatbot session area 202 of chatbot interface 200, interface elements 372 may establish a new message 374 that include a deep link 376 to a populated payment interface that facilitates an initiation of the P2P transaction, and additional textual content 378 that prompts user 101 to select deep link 376 and confirm the pre-populated parameter values that characterize the P2P transaction, e.g., “Click here to pay Mike.””, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”);
determine, by comparing the accessed client information with requirements to perform the action determined from the intention, for performing the action (Fig. 4B, Fig. 5A, 504, [0059], “Based on the verified authenticity or integrity, chatbot engine 142 may perform operations that initiate a chatbot session with executed payment application 108”, [0066]);
indicate via the client device a corresponding pre-populated field associated with the intended action (Fig. 4B, Fig. 6B, 634, 636, [0100], [0121]-[0122], [0155]-[0156], “Transaction system 130 may perform additional operations that package the extracted elements of pre-populated interface data into corresponding portions of response data, which transaction system 130 may transmit across network 120 to a unique network address of client device 102”); and chat user interface including a link with [information] ([0048]-[0049]);
pre-populate at least one field required to execute the action using the at least one element of client information; and enable the action to be executed (Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).
Moon do not explicitly teach an incompatible one of a plurality of elements of client information; indicate via the client device an incompatibility; enable correction of the incompatibility; determine that the incompatibility has been corrected prior to enabling the action to be executed.
Son teach a device for identifying and executing actions from chat user interfaces, the device comprising: 
a processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to (Fig. 2, [0044]):
subsequent to authentication, access at least one element of client information required to execute the action, the at least one element of client information being accessible by the device using authenticated access to a database of client information ([0006], “payment account using a chatbot function of a messenger”, Fig. 9, subsequent to authentication, system access user account for processing a payment);
display, via the client device, a plurality of fields required to execute the action, the plurality of fields comprising at least one pre-populated field, the plurality of fields being displayed, in one or the other of the chat user interface or an interface of an application for executing the action, based on parameters associated with the client device chat user ([0089], “electronic device 110 may receive and display the account change message 1010 from the server 150 through the messenger. The account change message 1010 may include an account list 1011 that includes all of other accounts excluding the current linked account of the payment method and a UI button 1012 for immediately changing the linked account of the payment method to a corresponding account along with information (e.g., an account nickname and a partially masked account number) about a corresponding account for each of the accounts included in the account list 1011”, bank accounts are displayed based on );
determine, by comparing the accessed client information with requirements to perform the action determined from the intention, an incompatible one of a plurality of elements of client information for performing the action ([0006], “payment account using a chatbot function of a messenger”, Fig. 9, 910, subsequent to authentication, system access user account for processing a payment and determine insufficient funds); 
indicate via the client device an incompatibility associated with the intended action ([0006], “payment account using a chatbot function of a messenger”, Fig. 9, 910, subsequent to authentication, system access user account for processing a payment and determine insufficient funds); 
enable correction of the incompatibility ([0006], “payment account using a chatbot function of a messenger”, [0082], “user interface (UI) button 922 for immediately changing the linked account of the payment method to a corresponding account” Fig. 9, 922, Fig. 10, subsequent to authentication, system access user account for processing a payment and determine insufficient funds and offer switching accounts link to suggest correction to the incompatibility of insufficient funds at the previous account); 
determine that the incompatibility has been corrected prior to enabling the action to be executed (Fig. 9-10, [0087]-[0088], “If the user presses the UI button 1012 of a specific account on the account list 1011, the electronic device 110 may transfer an account change request to the server 150 as a response to the account change message 1010. Here, the server 150 may change the linked account of the payment method in response to the account change request”); and 
enable the action to be executed ([0090], “account change request may include information about the account selected by the user from the account list 1011. The server 150 may change the linked account of the payment method with the account selected by the user”).
Moon and Son are analogous art to the claimed invention because they are from a similar field of endeavor of  using chatbot to provide financial services. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to detect incompatibility related to the user’s request and to allow the user to rectify the incompatibility before execution resulting in resolutions as disclosed by Son with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Moon as described above to allow using less computing resources and power achieving many advantages in terms of availability, convenience, efficiency, and cost saving  (Son, [0038], [0084]).

With regard to Claim 6,
	Moon-Son teach the device of claim 1, wherein the action is associated with a financial transaction requiring a form to be populated (Moon, Fig. 4B, [0121], “payee interface elements 442 may include, but are not limited to: an interface element 444 that identifies the payee, and that is populated with a candidate identifier 446 of the payee (e.g., “Michael Jones”); and interface element 448 that identifies a destination account capable of received funds electronically transferred from the payor's source account, and that is populated within a candidate identifier 450 of the destination account”, [0122], “populated with the candidate transaction value 454 of $550.00”).

With regard to Claim 8,
	Moon-Son teach the device of claim 1, wherein the intention to execute the action is predicted based on content from at least one message in the conversation (Moon, Fig. 2B, [0068], “FIG. 2B, executed payment application 108 may process the input, and may present message 208 within a corresponding portion of fillable text box 204“, Fig. 3D, 208).

With regard to Claim 9,
	Moon-Son teach the device of claim 8, wherein the computer executable instructions further cause the processor to:
suggest a predicted action (Moon, Fig. 3D, 374, system suggest that the user need an option to pay Mike, Son, Fig. 9-10, system suggest that the user need switch accounts to have sufficient funds); and
have the client device confirm the predicted action (Moon, Fig. 3D, 376, user select the provided link to confirm the request, Son, Fig. 9-10, user select the provided link to approve changing pay accounts).

With regard to Claim 12,
Moon-Son teach the device of claim 11, wherein the incompatibility is indicative of a value that is incompatible with the action to be executed (Son, Fig. 9, 922, subsequent to authentication, system access user account for processing a payment and determine insufficient funds).

With regard to Claim 13,
Moon-Son teach the device of claim 12, wherein the value is associated with a financial transaction (Moon, Fig. 4B, accessing user’s account to pay another user is a financial transaction, Son, Fig. 9, accessing user’s account to make a payment is a financial transaction).

With regard to Claims 14 and 20,
	Claims 14 and 20 are similar in scope to claim 1; therefore they are rejected under similar rationale.
With regard to Claim 17,
	Claim 17 is similar in scope to claim 9; therefore they are rejected under similar rationale.
With regard to Claim 22,
	Claim 22 is similar in scope to claim 12; therefore they are rejected under similar rationale.

With regard to Claim 23,
Moon-Son teach the device of claim 1, wherein the parameters associated with the client device chat user interface specify at least one of: complex actions are displayed in the interface associated with the application, and quickly executed actions are displayed in the chat user interface (Moon, Fig. 3D, Fig. 4B, Son, Fig. 9-10, [0084], “if the account change is desired based on a payment failure according to the insufficient balance of the linked account and information corresponding to the payment approval request (affiliate store information, location information, time information, and benefit information), the server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path”, [0085], “server 150 may change the linked account of the payment method at a point in time requested by the user using a chatbot of the messenger”, [0089]-[0090]).

With regard to Claim 24,
Moon-Son teach the device of claim 23, wherein the complex actions comprise applying for a new product and the quickly executed actions comprise fund transfers (Son, Fig. 9-10, [0084], “if the account change is desired based on a payment failure according to the insufficient balance of the linked account and information corresponding to the payment approval request (affiliate store information, location information, time information, and benefit information), the server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path”, [0085], “server 150 may change the linked account of the payment method at a point in time requested by the user using a chatbot of the messenger”, [0089]-[0090]).
Moon and Son are analogous art to the claimed invention because they are from a similar field of endeavor of  using chatbot to provide financial services. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to display the quickly executed action of money transfer within the chat user interface resulting in resolutions as disclosed by Son with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Moon as described above to allow using less computing resources and power achieving many advantages in terms of availability, convenience, efficiency, and cost saving  (Son, [0038], [0084], “server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path. Thus, the desired account change could be accomplished while using less computing resources and/or consuming less power of the server 150”).
The examiner notes that it would have been an obvious matter of design choice to associate specific function with a specific user interface as it is disclosed by the applicant’s specification submitted on 11/26/2019, ¶78-79, that the association is based on the user preference and not a specific technical advantage , since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.

With regard to Claim 25,
Moon-Son teach the device of claim 1, wherein the computer executable instructions further cause the processor to enable the client device to receive parameters associated with the client device chat user (Moon, Fig. 3D, 374, 375, Son, Fig. 9-10, system is able to receive the selected account to change”).

With regard to Claim 26,
	Claim 26 is similar in scope to claim 24; therefore they are rejected under similar rationale.
With regard to Claim 27,
	Claim 27 is similar in scope to claim 25; therefore they are rejected under similar rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2020/0112526 A1, hereinafter Moon] in view of Son et al. [US 2021/0117951 A1, hereinafter Son] in view of Sanghavi et al. [US 2016/0335532 A1, hereinafter Sanghavi].

With regard to Claim 4,
Moon-Son teach the device of claim 1, wherein the chat user interface and application are displayed on a display of the client device (Moon, Fig. 2A-2B, Fig. 3D, Fig. 4B, Son Fig. 9-10).
Moon-Son do not explicitly teach displayed side-by-side.
Sanghavi, wherein the chat user interface and application are displayed side-by-side on a display of the client device (Fig. 6A-6E, [0087], “virtual assistant 615 has presented the user with multiple payments options which the user can use to send money. The presented payment options can include financial applications that are available to the user as well as the intended recipient”, system present the application that the user will use to conduct the financial transaction and the chat user interface side-by-side See Fig. 6C).
Moon-Son and Sanghavi are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Son to include the ability to display the chat user interface and application are displayed side-by-side resulting in resolutions as disclosed by Sanghavi with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon-Son as described above to provide the user with the ability to monitor the chat user interface and application at the same time without the need to switch between them which will save the user time and effort and will increase the user satisfaction.

Claims 7, 10, 18,  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. [US 2020/0112526 A1, hereinafter Moon] in view of Son et al. [US 2021/0117951 A1, hereinafter Son] in view of https://www.youtube.com/watch?v=EgbeBbVegL8 published April 5, 2018 [hereinafter D1].

With regard to Claim 7,
Moon-Son teach the device of claim 1.
Moon-Son do not explicitly teach the intention to execute the action is determined from at least one question added to the conversation by the client device.
D1 teach the intention to execute the action is determined from at least one question added to the conversation by the client device (Time 0:17, “can you set up a recurring …”).
Moon-Son and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Son to include the ability to determine the user’s intention based on questions resulting in resolutions as disclosed by D1 with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon-Son as described above to increase Moon-Son analysis abilities which will provide more flexibility by allowing the user to use different inquires using natural language and increase the determination of user’s intention accuracy.
With regard to Claim 10,
Moon-Son teach the he device of claim 1.
Moon-Son do not explicitly teach suggest a periodic action to be executed on a periodic basis subsequent to the action being executed; have the client device confirm the periodic action; and arrange the periodic action for an application used by the client device.
D1 teach suggest a periodic action to be executed on a periodic basis subsequent to the action being executed (Time 0:24, recurring payment “Recipient :Jake Williams …”); 
have the client device confirm the periodic action (Time 0:24, recurring payment “Revie the details”); and 
arrange the periodic action for an application used by the client device (Time 0:26, “Done”).
Moon-Son and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of using virtual assistant to execute action based on the user’s intention. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon-Son to include the ability to arrange periodic actions for an application resulting in resolutions as disclosed by D1 with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify Moon-Son as described above to improve the user interaction experience and facilitate the user interaction by decreasing the need to set up and execute actions on periodic bases which save the user time and effort.

With regard to Claim 18,
	Claim 18 is similar in scope to claim 10; therefore they are rejected under similar rationale.

With regard to Claim 21,
	Claim 21 is similar in scope to claim 7; therefore they are rejected under similar rationale.
Response to Arguments
Applicant’s argue for claims 1, 14, and 20 that Moon and Son fail to mention “parameters” being used to determine whether the plurality of fields are displayed on the chat user interface or the application interface (remarks P. 10). 
Examiner respectfully disagrees, 
First, the claim require the display of one of the chat user interface OR an application user interface based on a parameter and not the display of both.
Second, Moon teach the ability to display plurality of fields at an application user interface based on the request to pay Mike (parameter).
Third, Son teach the argued limitation by display plurality of fields at one of the chat user interface based on a payment requirement that is over the available funds of an account to allow the user to switch to a second account that could be used to process the payment.

Applicant’s argue for claims 23 and 26 that Moon and Son are silent with respect to “the parameters associated with the client device chat user specify at least one of: complex actions are displayed in the interface associated with the application, and quickly executed actions are displayed in the chat user interface”.
	Examiner respectfully disagrees,
Moon teach complex actions are displayed in the interface associated with the application See at least fig, 4B and Son teach quickly executed actions are displayed in the chat user interface See Fig. 9-10, ¶84, “server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path”.

Applicant’s argue for claim 24 that Moon and Son are silent with respect to “wherein the complex actions comprise applying for a new product and the quickly executed actions comprise fund transfers.”
Examiner respectfully disagrees, Moon teach the ability to execute money transfer action See at least Fig. 4B, Son further teach the argued limitation by disclosing that the quickly executed actions comprise fund transfers See at least fig. 9-10, ¶84, “server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path”. Moon and Son are analogous art to the claimed invention because they are from a similar field of endeavor of  using chatbot to provide financial services. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to include the ability to display the quickly executed action of money transfer within the chat user interface resulting in resolutions as disclosed by Son with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Moon as described above to allow using less computing resources and power achieving many advantages in terms of availability, convenience, efficiency, and cost saving  (Son, [0038], [0084], “server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path. Thus, the desired account change could be accomplished while using less computing resources and/or consuming less power of the server 150”).
The examiner notes that it would have been an obvious matter of design choice to associate specific function with a specific user interface as it is disclosed by the applicant’s specification submitted on 11/26/2019, ¶78-79, that the association is based on the user preference and not a specific technical advantage , since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.

Applicant’s argue for claims 25 and 27 that Moon and Son are silent with respect to “wherein the computer executable instructions further cause the processor to enable the client device to receive parameters associated with the client device chat user.”
Examiner respectfully disagrees, both Moon and son teach that the client device could receive parameters as the request to pay Mike Moon Fig. 3D, 4B, and the fund transfer associated with account number and the available balance associated with alternative accounts and related data See at least ¶84, “if the account change is desired based on a payment failure according to the insufficient balance of the linked account and information corresponding to the payment approval request (affiliate store information, location information, time information, and benefit information), the server 150 may easily and quickly change the linked account of the payment method using the messenger message without a need to access an exclusive app or site through a separate path”. 

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2016/0117670 A1 filed by Davis. Sending and receiving payments using an integrated payment and messaging system See Abstract Fig. 4A-4O, Fig. 6, Fig. 7
US Patent Application Publication No. 2019/0102813 filed by O ' Neill et al. Providing financial transaction using chat application See at least Abstract, Fig. 4-11
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174